766 N.W.2d 284 (2009)
J.T. HUEY, Personal Representative of the Estate of Diann Huey, Plaintiff-Appellee,
v.
ALLSTATE INSURANCE COMPANY and Jenunie L. Ruffin, Defendant-Appellant.
Docket No. 138269. COA No. 282136.
Supreme Court of Michigan.
June 17, 2009.

Order
On order of the Court, the application for leave to appeal the January 13, 2009 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the question presented should be reviewed by this Court.